In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-21-00198-CR


                           FERNANDO ADAME, JR., APPELLANT

                                                  V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 100th District Court
                                      Hall County, Texas
             Trial Court No. 3794 (Counts I & II), Honorable Stuart Messer, Presiding

                                       February 14, 2022
                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Fernando Adame, Jr., appeals his convictions for aggravated assault

with a deadly weapon1 and for failure to stop and render aid following a traffic accident.2

He was sentenced to sixty years’ confinement for aggravated assault and ten years’

confinement for failure to stop and render aid, with the sentences to run concurrently.




      1   See TEX. PENAL CODE ANN. § 22.02.

      2   See TEX. TRANSP. CODE ANN. § 550.021.
The reporter’s record was due January 31, 2022, but was not filed. The Court has been

notified that the reporter, Krista Hodges, passed away on January 16, 2022. Under these

unfortunate circumstances, we abate the appeal and remand the cause to the trial court

to arrange for the appointment of a deputy reporter to complete the record, if possible.

See TEX. R. APP. P. 13.5, 35.3(c), 37.3(a)(2). The name, address, telephone number,

and email address of the deputy reporter shall be provided by order of the trial court and

included in a supplemental clerk’s record to be filed with this Court by March 16, 2022.

The reporter’s record shall be filed with this Court within thirty days of the date of

appointment of the deputy reporter. Should further time be needed to perform these

tasks, then same may be requested.


      It is so ordered.


                                                       Per Curiam


Do not publish.




                                            2